     Case 1:20-cv-00168-DAD-EPG Document 8 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC DAVID DAILEY,                               No. 1:20-cv-00168-DAD-EPG
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    WESTSIDE CHURCH TABERNACLE, et
      al,                                               (Doc. Nos. 4, 7)
15
                         Defendants.
16

17

18           Plaintiff Isaac David Dailey is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed under to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 9, 2020, the assigned magistrate judge entered findings and recommendations

22   recommending that this action be dismissed, without prejudice, due to plaintiff’s failure to pay the

23   required filing fee or file a complete application to proceed in forma pauperis. (Doc No. 7.) On

24   June 24, 2020, the order adopting the findings and recommendations that had been served to

25   plaintiff’s mailing address of record were returned as “Undeliverable, Return to Sender, Not at

26   /////

27   /////

28   /////
                                                       1
     Case 1:20-cv-00168-DAD-EPG Document 8 Filed 11/23/20 Page 2 of 2


 1   E.S.P.”1 The findings and recommendations contained notice that objections thereto were due

 2   within fourteen (14) days. (Id. at 2.) No objections have been filed, and the deadline to do so has

 3   now passed.

 4            Accordingly,

 5            1.     The findings and recommendations entered on June 9, 2020 (Doc. No. 7) are

 6                   adopted in full;

 7            2.     This case is dismissed without prejudice due to plaintiff’s failure to pay the filing

 8                   fee pursuant to 28 U.S.C. § 1914 or file a complete application to proceed in forma

 9                   pauperis pursuant to 28 U.S.C. § 1915; and

10            3.     The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13        Dated:    November 23, 2020
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21   1
         Local Rule 183(b) provides that
22
                     [a] party appearing in propria persona shall keep the Court and
23                   opposing parties advised as to his or her current address. If mail
                     directed to a plaintiff in propria persona by the Clerk is returned by
24                   the U.S. Postal Service, and if such plaintiff fails to notify the Court
                     and opposing parties within sixty-three (63) days thereafter of a
25                   current address, the Court may dismiss the action without prejudice
                     for failure to prosecute.
26
27   The court notes that it has been over sixty-three days since the findings and recommendations
     were returned on June 24, 2020, and plaintiff has not notified the court of a change of his address
28   of record.
                                                        2
